Citation Nr: 0904077	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to non-service-connected death pension. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1975.  He died in November 2004.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on her part.


REMAND

In order to receive death pension, the applicant's income 
must be less than the maximum statutory rate.  38 U.S.C.A. § 
1541 (West 2002).  The maximum annual rates of improved death 
pension, which are increased from time to time, are published 
in tabular form in Appendix B of the Veterans Benefits 
Administration Manual M21-1, and are given the same force and 
effect as if published in the Code of Federal Regulations.  
38 C.F.R. § 3.21 (2008).

In determining entitlement to improved pension, payments of 
any kind from any source are counted as income during the 12-
month annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.271(a) (2008).  Nonrecurring income (i.e., income 
received or anticipated on a one-time basis during a 12-month 
annualization period, such as an inheritance) is counted for 
a full 12-month annualization period following receipt of the 
income.  Id. § 3.271(a)(3). 

Certain unreimbursed medical expenses may be excluded from 
countable income for the 12-month annualization period within 
which they were paid.  38 C.F.R. § 3.272(g) (2008).  Amounts 
paid by a surviving spouse for the veteran's burial (to the 
extent such expenses are not reimbursed under Chapter 23, 
Title 38, United States Code) are also deducted from income.  
Id. § 3.272(h)(1)(ii).  If the burial expenses were paid 
during the calendar year following that in which death 
occurred, the expenses may be deducted from annual income for 
the 12-month annualization period in which they were paid or 
from annual income for any 12-month annualization period 
which begins during the calendar year of death, whichever is 
to the claimant's advantage.  Id. § 3.272(h).  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Id.  The value 
of maintenance furnished by a relative, friend, or charitable 
organization will not be considered income.  Id.  3.272(b).

In the present case, the Board cannot accurately calculate 
the appellant's income as a result of missing and/or 
inconsistent data.  It is not clear from the current record, 
for example, whether and to what extent the appellant 
received workers' compensation in 2005 and 2006.  The record 
does not reveal the month in which she received a $6,250.00 
payment from the veteran's pension benefit fund (a Form 1099-
R (tax form) of record shows only that payment was received 
sometime in 2005), and it does not contain any information as 
to the source or duration of the $331.00 monthly "living 
maint[enance]" she reported in December 2004.  In addition, 
although it appears from the record that she receives, or has 
received, benefits from the Social Security Administration 
(SSA), and that she began receiving unearned income in the 
amount of $429.40 in January 2007, complete details with 
respect to the dates and amounts of her SSA payments-and her 
other, more recent, unearned income in 2007-are not in the 
claims file.  Nor has the appellant been provided a notice 
letter pursuant to the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)).  A remand is 
required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the appellant a VCAA notice letter 
relative to the issue on appeal.  As part of 
the notice, the appellant should be informed 
that, in order for her claim to be properly 
adjudicated, she needs to provide accurate, 
reliable, and complete information with 
respect to the sources and amounts of 
monthly income she has received since the 
time of the veteran's death in November 
2004.  She should be asked to specifically 
indicate whether she has received workers' 
compensation at any time since December 2004 
and, if so, to indicate how much she 
received and when.  She should also be asked 
to identify the month in 2005 in which she 
received the $6,250.00 payment from the 
veteran's pension benefit fund; to provide 
information as to the source, frequency, and 
duration of the $331.00 monthly "living 
maint[enance]" she reported in December 
2004; to provide information as to the 
source, amount, frequency, and duration of 
the unearned income she began receiving in 
January 2007; and to provide a full and 
complete statement with respect to any 
compensation she has received, and is 
currently receiving, from the SSA.  
Information with respect to expenses she 
incurred as a result of the veteran's 
burial, and any unreimbursed medical or 
other deductible expenses, should also be 
solicited, and she should be asked to 
provide supporting documentation where 
feasible.  The appellant and her 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
record on appeal.

2.  With appropriate release from the 
appellant (if necessary), make efforts to 
obtain a monthly accounting of workers' 
compensation payments made to the appellant 
from November 1994 to the present, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The Ohio Bureau of Workers' 
Compensation should be contacted as one 
possible source of the information, with 
follow-up through Better Workers' 
Compensation (BWC), if necessary.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
record on appeal.

3.  With appropriate release from the 
appellant (if necessary), make efforts to 
obtain information from the IBEW Pension 
Benefit Fund as to the month(s) and year(s) 
in which it made payment (including the 
payment of $6,250.00) to the appellant, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The response(s) 
received, and any evidence obtained, should 
be associated with the record on appeal.

4.  Ask SSA to provide a monthly accounting 
of SSA benefits payments made to the 
appellant from November 1994 to the present, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The response(s) 
received, and any evidence obtained, should 
be associated with the record on appeal.

5.  Thereafter, take adjudicatory action on 
the claim here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and her representative.  For 
any period(s) during which the appellant is 
found ineligible for pension, the SSOC 
should contain a clear and detailed analysis 
of the appellant's income, and deductions 
therefrom, for each of the separate 12-month 
annualization periods at issue.  The SSOC 
should also contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.159.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

